                                                         IT IS ORDERED

                                                         Date Entered on Docket: August 19, 2019




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW MEXICO

  In re:

  STEPHEN GUAJARDO,
  ROBERTA GARCIA-GUAJARDO

                         Debtors.
                                                                         Case No. 19-10540-TA13

       ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL FOR DEBTOR

           THIS MATTER having come before the Court on the Motion to Withdraw as Counsel for

  Debtor (doc. 50), the Movant, Davis Miles McGuire Gardner, PLLC (Ron Holmes) appearing,

  the Court having considered the pleadings on file and being otherwise sufficiently advised in the

  premises FINDS:

           1.    Movant filed a Motion to Withdraw as Counsel for Debtor (“Motion”) on July 24,

  2019 (doc. 57).

           2.    Movant served Notice of the deadline to Object to the Motion on all parties in

  interest on July 24, 2019.

           3.    The deadline to respond to the Motion expired on August 9, 2019 which




  Case 19-10540-t13        Doc 70    Filed 08/19/19     Entered 08/19/19 14:58:07 Page 1 of 3
includes three days for mailing.

       4.      The Notice was appropriate in the particular circumstances.

       5.      The Debtors filed at timely response and were the only objecting parties. No

other objections to the Motion have been filed.

       6.      The Court held a preliminary hearing on confirmation and a status conference in

Adversary Action 19-01040-T on August 13, 2019 at 9:00 a.m.

       7.      The Debtors appeared in person to the preliminary hearings.

       8.      The Court granted the Motion.

       8.      No just reason exists to delay entry hereof.

       IT IS THEREFORE ORDERED that counsel for Debtors, Davis Miles McGuire Gardner,

PLLC (Ron Holmes) Motion to withdraw as counsel of record for Debtor is granted.

                                   ### END OF DOCUMENT ###

Respectfully submitted,


DAVIS MILES MCGUIRE GARDNER, PLLC


Approved and sent by e-orders
Ron Holmes
Former attorney for Debtor
320 Gold SW, Suite 1111
Albuquerque, NM 87102
(505) 268-3999
(505) 243-6448 fax




Case 19-10540-t13         Doc 70     Filed 08/19/19    Entered 08/19/19 14:58:07 Page 2 of 3
Parties entitled to notice:

Stephen Guajardo
Roberta Garcia-Guajardo
P.O. Box 602
Belen, NM 87002

Estevan Sanchez
P.O. Box 1984
Santa Fe, NM 87504-1984

Synchrony Bank c/o PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541




Case 19-10540-t13         Doc 70   Filed 08/19/19   Entered 08/19/19 14:58:07 Page 3 of 3
